 

 

IN THE UNITED STATES DISTRICT COURT

2019 JUL 24 PM 3: 32

FOR THE SOUTHERN DISTRICT OF GEORGIA

DUBLIN DIVISION

 

RODERICK BO JACKSON,
Plaintiff,

V. CV 319-049
DONOVAN HAMILTON, Warden;
PATRICIA CLARK, Health Case Service
Administrator; and LISA KING, Case
Manager/Counselor,

Nee ee eS

Defendants.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DENIES Plaintiffs request to proceed in forma pauperis, (doc. no. 2), and DISMISSES this
action without prejudice. If Plaintiff wishes to proceed with the claims raised in this lawsuit,
he must initiate a new lawsuit, which would require submission of a new complaint. See

Dupree v. Palmer, 284 F.3d 1234, 1236 Cir. 2002).

SO ORDERED this ce # day of July, 2019, at Augusta, Georgia.

 

 

Sh

UNITED STATIPDISTRICT JUDGE

 
